Citation Nr: 0732949	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding the August 2002 determination that the rating 
reduction from 50 to 10 percent for service-connected chronic 
sinusitis, allergic rhinitis, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from July 1992 to July 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which upheld the propriety 
of the rating reduction from 50 to 10 percent for service-
connected chronic sinusitis, allergic rhinitis.


FINDINGS OF FACT

1.  On August 16, 2002, the veteran was informed that the 
propriety of the reduction in rating from 50 to 10 percent 
for service-connected chronic sinusitis, allergic rhinitis, 
was proper.  She was advised of her appellate rights.

2.  After receiving a timely notice of disagreement (NOD), 
the RO provided the veteran and her representative with a 
statement of the case (SOC) on July 30, 2003.  She was 
advised to file her substantive appeal within 60 days, or 
within the remainder of the one-year period of the date of 
notice of the RO decision being appealed, whichever was 
later.

3.  A Substantive Appeal (VA Form 9) was received by the RO 
on October 9, 2003.


CONCLUSION OF LAW

The veteran's substantive appeal to the August 2002 rating 
decision was not filed in a timely fashion, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 
20.300, 20.302, 20.303, 20.304, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (the 
Court) held that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (August 
30, 2001).  The Board finds that such is the case as to the 
issue here on appeal.  See also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].

In order for the Board to have jurisdiction to review an RO 
denial, there must be a timely Substantive Appeal.  A timely 
substantive appeal initially requires that a written Notice 
of Disagreement (NOD) be filed within one year after the date 
of notice of the RO denial.  Next, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Finally, the appeal must be perfected by the filing of a VA 
Form 9 or other written equivalent thereof, indicating an 
intention to seek appeal to the Board.  A timely Substantive 
Appeal is one filed in writing, within 60 days of the date of 
notice of the SOC, or within the remainder of the one-year 
period of the date of notice of the RO decision being 
appealed, whichever is later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2006).  The 
agency of original jurisdiction (AOJ) may close the case for 
failure to respond after receipt of the SOC (see 38 C.F.R. §§ 
19.32 (2006)), but a determination as to timeliness or 
adequacy of any such response for the purposes of appeal is 
in the province of the Board.  38 U.S.C.A. § 7105(d); 38 
C.F.R. § 20.101(d).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the AOJ addressed such questions.  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative, if any, will be given notice of any 
potential jurisdictional defects and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on any jurisdictional questions.  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  Id.

In August 2002, the veteran was informed of the August 2002 
rating decision that the rating reduction from 50 to 10 
percent for service-connected chronic sinusitis, allergic 
rhinitis, was proper.  She submitted a NOD in April 2003, and 
a SOC was issued and mailed to the veteran on July 30, 2003.  
The veteran submitted a VA Form 9, which was received by the 
RO on October 9, 2003.  The RO informed the veteran, by 
letter dated in January 2004, that her substantive appeal was 
not timely, and the appeal was closed.  

In appealing this determination, the veteran explained that 
she sent the VA Form 9 to her accredited representative's 
office at the RO on September 24, 2003, both by mail and fax.  
She has submitted documentation that she called the 
representative on that date.  She reports that she was 
assured by her representative that delivery of the VA Form 9 
would be timely.  She presumed that the representative would 
deliver the form in a timely manner.  

Here, the veteran must have perfected her appeal to the Board 
within sixty days following the July 30, 2003, notice of the 
SOC, because this date would have been later than the 
alternative deadline of one year following notice of the RO's 
August 2002 rating decision.  The Board notes that the 
deadline for filing a timely substantive appeal was September 
30, 2003.  There is no evidence of communication from the 
veteran or her representative to the RO seeking an extension 
of time to perfect an appeal.  See 38 C.F.R. § 20.303 (2006).  
The RO received the veteran's VA Form 9 on October 9, 2003, 
well beyond the September 30, 2003, deadline.  Nothing was 
received at the RO before October 9, 2003, that can be 
construed as a substantive appeal.  Even considering the fact 
that the substantive appeal may have been mailed up to five 
days prior to the postmark, and considering weekends and 
holidays, the earliest possible date the document could 
realistically have been mailed would be October 3, 2003.  
This is beyond the September 30, 2003, deadline.  

The veteran was properly provided notice of her appellate 
rights.  Indeed, the RO specifically advised the veteran to 
file her substantive appeal within 60 days of the SOC.  She 
failed to file a timely substantive appeal.  Absent a timely 
substantive appeal, an appeal was not perfected on the issue.  
Although the veteran urges that her delivery of this form to 
her representative was tantamount to filing it with VA, the 
Board cannot agree.  The Board will not assume jurisdiction 
without evidence of a timely substantive appeal.  The Board 
is without jurisdiction to adjudicate the claim, and the 
appeal must be dismissed.  


ORDER

A timely substantive appeal was not received regarding the 
August 2002 rating decision; therefore, the appeal is 
dismissed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


